Citation Nr: 0621959	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-12 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1986 to March 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  An unappealed rating decision dated in March 1997 denied 
service connection for a low back disorder.

2.  The additional evidence received since the time of the 
final rating decision in March 1997 does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a low back disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim to reopen the issue of 
entitlement to service connection for a low back disorder, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Subsequent to the 
October 2005 remand, communications dated in October 2005 and 
June 2006 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The veteran's 
service medical records and identified private medical 
records have been obtained; the veteran did not identify any 
VA treatment for which records would exist.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The veteran had previously been 
accorded VA examinations in July 1996 and October 1998; a VA 
examination was not accorded the veteran with regard to his 
September 2001 claim, as none was required.  See 38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a 
claim for service connection that has been previously and 
finally disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of the 
claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  A recent amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Compare 38 C.F.R. § 3.156(a) 
(2001), with 38 C.F.R. § 3.156(a) (2005).  The veteran's 
request to reopen his claim of entitlement to service 
connection for a low back disorder was filed in September 
2001.  Therefore, the current, amended regulation applies.

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The RO denied service connection for a low back disorder in 
March 1997, and notified the veteran of the decision the same 
month.  The rating decision was not timely appealed, and that 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104.  However, the RO took the veteran's VA-Form 9 
submission, received in August 1998, as a claim to reopen the 
issue of entitlement to service connection for a low back 
disorder, based on the submission of new and material 
evidence.  In a February 1999 letter, the RO stated that if 
the veteran wished to pursue his claim to reopen that issue, 
it was necessary for him to submit medical evidence which 
showed a low back injury in service, and related his low back 
disorder to service.  The RO noted they would be unable to 
take further action until new and material evidence had been 
submitted.  The veteran failed to submit any evidence within 
one year after the date of this request, and therefore, the 
August 1998 claim is considered abandoned.  See 38 C.F.R. § 
3.158(a) (2005).  Subsequently, the veteran's claim to reopen 
the issue of entitlement to service connection for a low back 
disorder was received in September 2001.  

At the time of the March 1997 rating decision, the matters 
under consideration in this case at that time were whether 
the veteran had sustained a low back injury in service, and 
whether the veteran's low back disorder was related to his 
active military service.  In order for the veteran's claim to 
be reopened, evidence must have been presented or secured 
since the March 1997 rating decision on the merits which is 
relevant to, and probative of, these matters.  

The evidence of record at the time of the March 1997 rating 
decision which was relevant to the veteran's claims for 
service connection included his service medical records, and 
the July 1996 VA examination report, with accompanying 
radiological studies.  The additional evidence added to the 
record since the March 1997 rating decision includes 
transcripts from RO hearings in April 1997 and July 2003, 
private treatment records from February 1997 through July 
2003, VA examination reports from October 1998 with 
accompanying radiological studies, and private medical 
opinion letters dated in June 1997, October 1998, and 
December 2001.

When the RO denied the veteran's claim for entitlement to 
service connection for a low back disorder in 1997, there was 
no evidence of a low back injury in service, and no evidence 
that the veteran's low back disorder was related to his 
military service.  This continues to be the case.  The 
evidence submitted shows minimal degenerative arthritis of 
the low back, and notes postservice treatment for a low back 
disorder.  However, none of the evidence submitted since the 
last final rating decision objectively shows that the veteran 
sustained a back injury in service, or contains an opinion 
that the veteran's current low back disorder is related to 
his time in military service.  

Therefore, although this additional evidence is "new," as 
VA had not previously considered it, it is not "material," 
as it does not raise a reasonable possibility of 
substantiating the veteran's claim.  As such, the issue of 
entitlement to service connection for a low back disorder is 
not reopened.  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


